6. Trade and economic relations with Turkey (
(BG) Mr President, I am taking the floor on the basis of Rule 175(2) of the Rules of Procedure and I am asking for this report to be referred back to committee.
My reasons for this are as follows. There is a conflict of interest for the rapporteur, Mr Kazak, as he completed his higher education at the Sorbonne at the expense of the Turkish Government. Given this situation, I think that the report he has drafted is not impartial and must be referred back to committee and a new rapporteur appointed to draft a report which will be impartial and accurate.
This is why I am appealing to my fellow Members to support me on this request to refer the motion back to committee.
Thank you. A request of this kind may only be submitted by a political group. In this case, the request is not appropriate. We cannot consider it.
Before the vote on Amendment 2, part 2:
(BG) Mr President, point 2 states: 'Referral back to committee may also be requested by a political group or at least 40 Members'. Please ask to see whether my proposal is supported by 40 MEPs and then we will find out whether we can continue further with the report.